Citation Nr: 1411714	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to November 1945.  He died in January 2010 and the appellant claims as his surviving spouse.  The Veteran's distinguished service record is discussed in detail below.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In August 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant submitted additional evidence directly to the Board without waiving initial agency of original jurisdiction review of this evidence.  This evidence, however, was duplicative of evidence already in the claims file and therefore not pertinent, and a remand for initial AOJ review of this evidence is therefore not required.  38 C.F.R. § 20.1304(c)
The issue of entitlement to service connection for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran died in December 2010.

2.  During his lifetime, the Veteran had been granted a total disability rating based on individual unemployability (TDIU) effective October 25, 2007.

3.  The Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2010 and July 2011 letters, the RO notified the appellant of the evidence needed to substantiate her claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  These letters specifically indicated that, in order to establish entitlement to this benefit, the appellant had to show that, if the Veteran died from a non-service connected disease or injury, he was in receipt of, or entitled to receive, compensation for at least 10 years immediately before death.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2010 and July 2011 letters complied with this requirement.

The Veteran's status as a veteran was substantiated during his lifetime.  The appellant was notified of all other relevant elements of the Dingess notice, including the effective date element of the claim, in the June 2010 and July 2011 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its August 2013 remand, the Board instructed that the RO/AMC request information regarding private treatment records from the appellant and obtain outstanding treatment records.  The RO/AMC complied with these instructions.  The appellant indicated in her written statements and during the Board hearing that the Veteran was found disabled by the Social Security Administration (SSA) in 1976, but that SSA did not indicate the basis for its decision.  See Hearing Transcript, at 7.  There is however, no evidence that these records still exist or that they would be relevant to the issue of whether the Veteran was in receipt of or entitled to receive compensation for service connected disability rated as totally disabling for 10 years prior to his death. See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to a claim).

Moreover, during the September 2012 Board hearing, the undersigned asked questions designed to elicit relevant information regarding the claim being decided herein.  These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for DIC pursuant to 38 U.S.C.A. § 1318 is thus ready to be considered on the merits.

Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

There is no argument or evidence that the Veteran was rated totally disabled for not less than 5 years after discharge or was a POW.  Moreover, as the Veteran died in January 2010 and at that time had been granted a TDIU, effective October 25, 2007, he was not rated totally disabled for at least 10 years immediately preceding death.  Significantly, however, the phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  There are also other bases under 38 C.F.R. § 3.22(b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

In written statements and in the testimony and arguments during the Board hearing, the appellant and her representative have argued that the Veteran was in fact entitled to receive a TDIU for the 10 years immediately preceding death.  This argument was based on the following facts.

The Veteran sustained significant wounds during combat in World War II on Iwo Jima.  He successfully threw 3 enemy grenades out of his foxhole, when a 4th went off in his hand, resulting in traumatic amputation of his major hand.  He received the Silver Star and Purple Heart medals.

In January 1946, the Veteran was granted service connection for amputation of the right forearm below the radial insertion of the pronator terrace, wounds to penetrating multiple intrinsic muscles of the left hand with moderate injury to group IX muscles and retained foreign bodies, and a wound scar to the base of the nose, moderately disfiguring.  Each of these was noted to be due to the combat-related hand grenade explosion.  The combined rating was 80 percent.  The Veteran was also granted special monthly compensation due to the anatomical loss of one hand, in May 1948.

The Veteran filed a claim for increased ratings in February 1976.  In May 1976, after a March 1976 VA examination, the RO denied increased ratings and a TDIU.  The Veteran appealed.  The RO continued the denial of a TDIU in September 1976.  At the time, there was some suggestion of lower extremity impairment causing falls.  This pathology was not service connected.  In May 1977, the RO denied entitlement to service connection for headaches, which the Veteran claimed were the result of service or his service connected disabilities.  The Veteran appealed this decision as well.  In December 1977, the Board denied entitlement to service connection for headaches, increased ratings for the left arm wound and nose scar, and a TDIU.  In January 1979, the RO denied entitlement to an increased rating for the left hand muscle group injury.  That decision was erroneously dated January 1978, as indicated by the fact that it referenced September 1978 as the date of last examination.  In October 2008, the RO granted entitlement to a TDI and entitlement to service connection for left shoulder arthritis, each effective the October 25, 2007 date of claim.

In written statements and during the Board hearing, the Veteran and her representative contended that, had the Veteran been given a proper examination in March 1976, he would have been granted a TDIU at that time and thus met the 10 year requirement.  As the Veteran's representative wrote in the December 2013 post remand brief, "It is essentially contended that the Veteran had been unemployable since the late 1970s, and that proper exams and development would have established that fact."  The representative also "contended that there was no mention of seizures that the Veteran had over the years," and it "was noted these may have been related to the shrapnel wound of the head he sustained in combat."  The representative also wrote, "It is noted that following his outstanding service to his country, the Veteran returned to work, and apparently worked hard into the mid 1970s for a steel company, driving truck, and apparently operating a crane.  As reiterated in her recent letters to the Board, the appellant argued that the VA examination was inadequate due to the lack of X-rays or other tests and "if he would have been given a proper examination, it [a TDIU] would have been found in 1976."  She noted that at that time the Veteran could barely put his shirt on and that his subsequently diagnosed and service connected arthritis was long standing.  She noted that he had been granted disability by SSA but not a TDIU by VA.  Again, it is noted that records at the time made reference to lower extremity impairment that was not service connected.

Initially, the Board notes that, to the extent that the appellant and her representative contend that the Veteran was "hypothetically" entitled to a TDIU based upon a de novo review of the evidence on file, such the Federal Circuit has ruled that § 1318 DIC claims are not subject to such a "hypothetical entitlement" analysis, even if the claim was filed prior to the amendment of 38 C.F.R. § 3.22 that eliminated the language that was interpreted as warranting recovery under such a theory.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  In this case, the appellant's claim was filed in January 2010, under the current version of 38 C.F.R. § 3.22.  In any event, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance.

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  However, as noted by the Board in its August 2013 remand, it must be considered whether the Veteran was entitled to receive total disability compensation at the time of death for service connected disability for the required time period but for CUE committed by VA in a decision on a claim filed in the Veteran's lifetime.  For the following reasons, the Board finds that he was not.

The Board has noted above the rating decisions made during the Veteran's lifetime.  After reviewing those decisions, the Board concludes that none contains CUE.  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court has established a three-prong test to determine whether there is CUE in an RO decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  A subsequently enacted statute and implementing regulation essentially codified these CUE rules with regard to Board decisions.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).  Both case law and 38 C.F.R. § 20.1403(d)(2) reflect that VA's failure to fulfill the duty to assist cannot serve as the basis for a finding of CUE.  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  Thus, to the extent that the appellant and her representative contend that a more thorough examination would have resulted in a decision granting a TDIU, that argument must be rejected as a matter of law.  This goes to weighing the evidence and does not demonstrate error.

In addition, review of the December 1977 Board decision reflects that the Board accurately listed the evidence that was before it at that time and its application of the law and regulations extant at that time was not clearly erroneous.  The Board noted private diagnoses, including one indicating that in September 1975 the Veteran was almost incapacitated by his left knee, left hip, and low back pain; the orthopedic findings on the March 1976 VA examination, including the examiner's opinion that the arthritis was not related to the shell fragment wound residuals; the Veteran's July 1976 statement indicating that he was unemployed, had a sixth  grade education, and work experience as a truck driver and that he became totally disabled in February 1976; lay and medical statements indicating headaches and blurred vision; an April 1976 neuropsychiatric examination on which the Veteran indicated that he had worked for the same company for 31 years, finally retiring some time ago and had no definite plans for employment in the future; and the examiner's comment at that time that the Veteran had only a mild degree of either vocational or social inadaptability on a strictly neurological basis that related to his infrequent headaches, which were not related to any injury in service. The Board found that the headaches were not related to service, the 70 percent rating for the right forearm amputation was the highest assignable under the applicable criteria, left hand arthritis was not shown to be related to the service connected wound residuals, there was no showing of severe disfigurement from the scar to warrant a higher rating, and that, "[w]hile his service-connected disabilities are obviously disabling, current Administration examination does not reveal that the service-connected disabilities are of sufficient severity to preclude substantially gainful employment."

In December 1977, at the time of the Board decision, 38 C.F.R. § 4.16(a) provided, as it does now, "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  The Board in December 1977 thus applied the correct legal standard when it determined that the evidence did not show the service connected disabilities were severe enough to preclude substantially gainful employment.  The Board acknowledged the severity of the Veteran's service connected disabilities at that time.  Even if the Board were now to assume that the service connected disabilities in December 1977 were severe enough to preclude substantially gainful employment, this would not be a sufficient basis for a finding of CUE.  Rather, it would be a mere disagreement with how the evidence was weighed, and such a disagreement can never serve as the basis for a finding of CUE.  See Fugo, 6 Vet. App. at 44.  There is also no argument or evidence that the Board in its other December 1977 determinations or the RO in its January 1946 or January 1979 decisions incorrectly applied the law and regulations at the time, that the correct facts, as they were known at the time, were not before the RO, or that the Board or the RO made an outcome determinative error.  The other RO decisions, which were appealed to the Board, were subsumed by the Board decision and cannot be the subject of a valid CUE motion.  Compare 38 C.F.R. § 19.154 (1977) ("where an appeal is timely filed and perfected, the decision of the agency of original jurisdiction, if affirmed, does not become final until the date of the appellate decision") with 38 C.F.R. § 20.1104 (2013) ("When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision").

There is thus no basis for a finding of CUE in any decision denying TDIU, increased ratings, or service connection, filed during the Veteran's lifetime.

The Board has also considered whether there was CUE in the RO's October 2008 decision to assign October 25, 2007 as the effective date for the grant of TDIU.  (It is noted that there was no appeal filed as to the effective date assigned in this decision, and it became final.)  Initially, the Board finds that the language of 38 C.F.R. § 3.22 referring to CUE in a decision on a claim filed during the Veteran's lifetime refers to a substantive decision an error in which would result in a TDIU or 100 percent rating having been in effect for a sufficiently long period of time, rather than in a decision assigning an effective date for a benefit that has been granted.  Even assuming that the October 2008 assignment of October 25, 2007 as the effective date for the grant of TDIU should be reviewed for CUE, the Board finds that there was no CUE in that decision. The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings was at that time and is now governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  In other words, the effective date of a grant of a TDIU is generally the date of claim.  As the claim for TDIU that was granted was filed on October 25, 2007, that was the correct effective date based on the laws and regulations extant at that time.  Moreover, even if the exception to the general rule providing for an earlier effective date was applicable, see 38 U.S.C.A. § 5110(b)(2), that could only result in an effective date of one year earlier than the date of claim, which would still not result in the Veteran having met the 10 year requirement.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim").  The Board also notes that in August 1978, the Veteran's representative submitted a "claim for benefits based upon service" with a statement from the Veteran's employer and his spouse, who is the appellant in the instant case.  The employer's letter indicated that the Veteran had worked at his company for 30 years and performed his job well, but in later years had fallen several times when climbing into trucks or when carrying things and not being able to catch himself, and therefore could not perform his job safely any more.  The letter from the Veteran's spouse indicated that he had multiple problems that precluded him from employment, including headaches, arthritis, and an inability to hold on to objects or stand for long periods of time.  Even if this document were interpreted as a claim for TDIU, that claim was extinguished when the RO denied an increased rating in January 1979, which implicitly denied any pending TDIU claim.  See Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010) (applying "implicit denial" doctrine to informal claims and finding that "[t]he failure to mention every pending informal claim in a VA decision does not preserve those claims").

For the foregoing reasons, the preponderance of the evidence indicates that the Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  The benefit of the doubt doctrine is therefore not for application, and the claim for DIC pursuant to 38 U.S.C.A. § 1318 must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching the above result, the Board notes its sympathy for the appellant and acknowledges the heroic service that the Veteran rendered to his country, as well as the outstanding character he showed during and after service, as recounted by the appellant.  The Board is, however, bound by the statutes and regulations that govern the law pertaining to veterans' claims.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Those laws and regulations compel the conclusion that the Veteran does meet the criteria for DIC pursuant to 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

DIC benefits are also payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The death certificate and the other evidence of record reflects that the Veteran died from end stage renal disease, due to or as a consequence of congestive heart failure.  At the time of his death, the Veteran was in receipt of service connection for right forearm amputation, moderate wound of muscle group IX and retained foreign body of left hand, scar on base of nose, and left shoulder arthritis associated with right forearm amputation.  During the Board hearing, the appellant indicated that VA physicians had indicated that the Veteran's renal disease could have been caused by injury.  Lay witnesses are competent to report contemporaneous diagnoses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, a relationship between amputation and heart disease is acknowledged in VA regulations, although the amputation referenced is of the lower rather than upper extremities.  See 38 C.F.R. § 3.310(c) (secondary service connection is warranted for cardiovascular disease developing in a veteran with lower extremity amputation in some circumstances).

As there is thus a possibility that a medical opinion would aid in substantiating the appellant's claim for service connection for the cause of the Veteran's death, such an opinion should be obtained in this case.  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (VA is excused from providing assistance in the form of a medical opinion pursuant to the general duty to assist under 38 U.S.C.A. § 5103A(a) only when "no reasonable possibility exists that such assistance would aid in substantiating the claim").

Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain an opinion from a VA physician who is an appropriate specialist.  The claims file must be sent to the physician for review.  The physician should indicate whether it is as least as likely as not (50 percent probability or more) that either (1) any disability for which the Veteran was in receipt of service connection at the time of his death caused or substantially or materially contributed to the end stage renal disease and/or congestive heart failure that resulted in death, or (2) the end stage renal disease and/or congestive heart failure were related to service.  A complete rationale should accompany each opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


